Per Curiam,
Prior to the creation of the Superior Court, the Supreme Court was authorized to examine the proceedings of the court *383of quarter sessions in any matter specially committed to it by statute, so far as to inquire and determine the extent and limits of its power and the regularity of its exercise. The propér mode of exercising this jurisdiction was by bringing up the record of its proceedings for inspection by writ of certiorari, the general rule being that when a new jurisdiction is created by statute and the court or judge exercising it proceeds in a summary method, or in a new course different from the common law, a certiorari would lie. This jurisdiction of the Supreme Court, so far as it concerned proceedings in the quarter sessions, was transferred to the Superior Court by the Act of June 24, 1895, P. L. 212, sec. 7, clause a. It extends to proceedings authorized by subsequent legislation as well as to those authorized by prior legislation, and although by the Act of May 9, 1889, P. L. 158, the revisory proceeding is called an appeal, the jurisdiction to be exercised is precisely the same as that which the Supreme Court had on certiorari prior to that act. It is confined to an examination of the record proper for the purpose of determining whether the court below has kept within the limits of the powers conferred upon it and has exercised them in conformity to law: Middletown Road, 15 Pa. Superior Ct. 167; Diamond Street, 196 Pa. 254. Where exceptions raise pure questions of fact, the decision of the quarter sessions must ordinarily be conclusive, because in such proceedings as this in the quarter sessions no bill of exceptions is allowed to bring the evidence upon the record. Granting, however, but without deciding the point, that the admission of the counsel for the petitioners is part of the record, it follows that the report of the commissioner was not correct in that the enrollment made by him contained a large number of names of persons not actual bona fide residents of the township. Possibly the court might have referred the report back to the commissioner for correction, but it was not bound to do so. The Act of May 11, 1901, P. L. 160, under which the proceedings were had, provides that if exceptions are filed to the report, “ the court, upon consideration thereof, shall confirm the said report or modify the said finding.” The court pursued the latter course, and in the absence of anything to show the contrary, we must presume that the report as modified by the court is correct.
Finding no error in the record, the order is affirmed.